Citation Nr: 1207810	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-41 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


REMAND

The Veteran had active military service from August 1965 to June 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefits sought on appeal.  

The Board notes that in March 2010, the Veteran testified during a hearing before a Veterans Law Judge sitting at the RO.  In January 2012, the Board notified the Veteran by letter that the Veterans Law Judge who had conducted the March 2010 hearing was no longer employed by the Board.  The Veteran was informed that if he desired another hearing, one would be scheduled for him.  In February 2012, the Board received notice from the Veteran that he wished to be scheduled for a new hearing with a Veterans Law Judge sitting at the RO.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under these circumstances, and in accordance with his request in February 2012, the Veteran must be provided an opportunity to present testimony during a hearing before a Veterans Law Judge sitting at the RO.

In view of the foregoing, the case is REMANDED for the following action:

The RO must schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011), and give the Veteran and his representative opportunity to prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


